Case 1:20-cv-02816-JMS-MJD Document 1-20 Filed 10/30/20 Page 1 of 4 PageID #: 164




                                                   April 3, 2020

      Experian
      NCAC
      P.O. Box 2002
      Allen, Texas 75013

      Re:      Consumer Name: Thomas L. Whittaker 1
               Home Address: 2260 E. 75th St. Indianapolis, IN 46240
               SSN:
               My Date of Birth:
               Credit Report No./OR Date of Credit Report: 0108-3877055 dated 02/02/2020

      To Whom It May Concern:

      Please immediately review the following incorrect account information, make the requested
      corrections, and then send me a copy of the corrected consumer credit report including the pay
      history for each entry. I am the victim of identity theft. This has been reported to Officer Tony
      Valdez and the Kennewick Washington Police Department (Case No. 20-12656) (Ph. (509)
      585 - 4208).This has also been reported to the FTC (Ref.No.117200750).

      Incorrect Furnisher Account Information

            1) Furnisher Name/Address: Bank of America
               Furnisher Acct.No.:
               Opened:Jan.2018

            This account does not belong to me. I am a victim of identity theft and this is one of the
            accounts that was opened using my information as a result of the identity theft. Please
            delete this tradeline immediately.

            2) Furnisher Name/Address: US Bank
               Furnisher Acct.No.:
               Opened: Oct.2017

            This account does not belong to me. I am a victim of identity theft and this is one of the
            accounts that was opened using my information as a result of the identity theft. This account
            was also disputed to US Bank directly. Please delete this tradeline immediately.

            3) Furnisher Name/Address: US Bank
               Furnisher Acct.No.:
               Opened: Oct.2017

            This account does not belong to me. I am a victim of identity theft and this is one of the
            accounts that was opened using my information as a result of the identity theft. This account
            was also disputed to US Bank directly. Please delete this tradeline immediately.




                                                                                             Exhibit R
Case 1:20-cv-02816-JMS-MJD Document 1-20 Filed 10/30/20 Page 2 of 4 PageID #: 165




                                                                 Exhibit R
Case 1:20-cv-02816-JMS-MJD Document 1-20 Filed 10/30/20 Page 3 of 4 PageID #: 166




                                                                 Exhibit R
Case 1:20-cv-02816-JMS-MJD Document 1-20 Filed 10/30/20 Page 4 of 4 PageID #: 167




                                                                 Exhibit R
